DETAILED ACTION
This action is responsive to Applicant’s remarks/amendments filed 7/1/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-20 are pending.
Claims 18-20 are withdrawn.
Claims 1-4 and 6-17 are currently amended.

Claim Objections
Claim 13 is objected to due to the following minor informality: in line 2, change “configure” to “configured”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez (US Pub. 2015/0047566) in view of Ranish (US Patent 8,772,055) and Ono (US Pub. 2017/0125312).
Regarding claim 1, Sanchez teaches a substrate processing apparatus (par. [0016] and Fig. 1A, entirety), comprising: 
a process chamber ([0016] and Fig. 1A, process chamber #100); 
a substrate support disposed inside the process chamber ([0016] and Fig. 1A, substrate support #106 disposed inside chamber #100); 
a plurality of lamps ([0021] and Fig. 1A, array of lamps #102) arranged in a lamphead ([0021] and Fig. 1A, lamphead #145) and positioned proximate to the substrate support (see Fig. 1A, lamps #102 arranged proximate to support #106 at a lower side), the plurality of lamps forming a plurality of lamp zones (see below, zones A-C);

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale

an inlet gas port ([0023] and Fig. 1A, gas inlet #174) configured to direct a purge gas in a lateral flow path across the substrate support to an exit gas port ([0023] and Fig. 1A, gas outlet #178), the lateral flow path defining a leading edge of the substrate support and a trailing edge of the substrate support (Fig. 1A, leading left and trailing right).

Sanchez does not teach a controller configured to differentially adjust power to the plurality of lamp zones.
However, Ranish teaches a controller (Ranish – C5, L14 and Fig. 1, controller #160) configured to differentially adjust power to individual lamps of the plurality of lamp zones (Ranish – C5, L14-16: controller separately adjusts power delivered to each lamp; C5, L10-26: controller receives data from sensors at upstream/downstream side of substrate and adjusts lamp intensity accordingly).
Sanchez and Ranish both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Modified Sanchez does not teach wherein the controller is configured to heat the substrate support before a substrate is positioned on the substrate support.
However, Ono teaches wherein a controller (Ono – [0067] and Fig. 1: control unit #3) is configured to heat a substrate support before a substrate is positioned on the substrate support (Ono – [0092]: susceptor #74 preheated by lamps HL before the wafer is transferred into the chamber).
Modified Sanchez and Ono both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sanchez apparatus with the support pre-heat procedure of Ono in order to ensure accurate measurement of the support before processing (Ono – [0071]) and to ensure that the to-be-processed wafers all have the same uniform temperature history (Ono – [0094]).


To clarify the record, the claim limitation “configured to direct a gas in a lateral flow path across the substrate support to an exit gas port” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Sanchez apparatus would be capable of performing the intended uses as set forth above.
Additionally, the Examiner notes that “an exit gas port” has not been positively recited as a structural feature of the apparatus, and instead is introduced as part of an intended use of the “inlet gas port”. Applicant may consider amending the claim to recite “an exit gas port” in a new clause that positively recites it as a feature of the apparatus.

Regarding claim 2, Sanchez teaches wherein each of the lamp zones (Sanchez - [0021] and Fig. 1A, array of lamps #102 arranged in zones A-C, as below) of the plurality of lamp zones include two or more lamps (see below).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Regarding claim 3, Sanchez teaches wherein the plurality of lamp zones are concentric (see below, A-C centered around shaft #132) and comprise an inner zone (as below, “A”), a central zone (as below, “B”) and an outer zone (as below, “C”), the outer zone corresponding to a perimeter of the substrate support (see Sanchez Fig. 1A, zone “C” at outer periphery of support #106).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Regarding claim 4, Sanchez does not teach wherein the controller is configured to control power to any of one or more select lamp zones of the plurality of lamp zones positioned at the leading edge or the trailing edge.
However, Ranish teaches wherein a controller (Ranish – C5, L14 and Fig. 1, controller #160) is configured to control power to any of one or more select lamp zones of a plurality of lamp zones (see Ranish Fig. 1, lamps arranged in substantially the same zones as Sanchez) positioned at the leading edge or the trailing edge (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 5, Sanchez teaches wherein the one or more select lamp zones positioned at the leading edge or the trailing edge is part of a concentric arrangement (see annotated Fig. 1A below, zones A-C concentrically formed around shaft #132).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Regarding claim 6, Sanchez does not teach wherein the controller is configured to provide power that is higher or lower to any select lamp zones at the leading edge than anywhere else.
However, Ranish teaches wherein the controller is configured to provide power that is higher or lower to any select lamp zones at the leading edge than anywhere else (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 7, Sanchez does not teach wherein the controller is configured to provide power that is higher or lower to any select lamp zones at the leading edge than anywhere else.
However, Ranish teaches wherein the controller is configured to provide power that is higher or lower to any select lamp zones at the leading edge than anywhere else (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 8, Sanchez teaches wherein the flow path defines a leading edge and a trailing edge of the substrate support (Sanchez – Fig. 1A, flow path moves from left to right across the substrate #108, where left is the leading edge and right is the trailing edge of support #106).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Sanchez does not teach wherein the controller is configured to control power to the lamps in the outer concentric zone positioned at the leading edge and the trailing edge.
However, Ranish teaches wherein the controller (Ranish – C5, L14 and Fig. 1, controller #160) is configured to control power to the lamps in the outer concentric zone positioned at the leading edge and the trailing edge (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates, see lamps as arranged in Ranish Fig. 1 identically to those in Sanchez, as in zone “C” above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 9, Sanchez does not teach wherein the controller is configured to provide power that is higher to lamps at the leading edge as compared to power provided to other lamps.
However, Ranish teaches wherein the controller is configured to provide power that is higher to lamps at the leading edge as compared to power provided to other lamps (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 10, Sanchez does not teach wherein the controller is configured to provide power that is higher to lamps at the leading edge and the trailing edge as compared to power provided to other lamps.
However, Ranish teaches wherein the controller is configured to provide power that is higher to lamps at the leading edge and the trailing edge as compared to power provided to other lamps (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 11, Sanchez teaches a substrate processing apparatus (par. [0016] and Fig. 1, entirety), comprising: 
a process chamber ([0016] and Fig. 1A, process chamber #100); 
a substrate support disposed inside the process chamber ([0016] and Fig. 1A, substrate support #106 disposed inside chamber #100); 
an array of lamps ([0021] and Fig. 1A, array of lamps #102) arranged in a lamphead ([0021] and Fig. 1A, lamphead #145) and positioned proximate to the substrate support (see Fig. 1A, lamps #102 arranged proximate to support #106 at a lower side), the array of lamps comprising a plurality of lamp zones (see below, zones A-C), the plurality of lamp zones comprising at least an inner zone and an outer zone (see annotated Fig. 1A below, inner zone “A” and outer zone “C”), the outer zone corresponding with a perimeter of the substrate support (see Fig. 1A, zone “C” corresponds to outer periphery of support #106); 

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale

an inlet gas port ([0023] and Fig. 1A, gas inlet #174) configured to direct a purge gas ([0029]: purge gas may be supplied) in a lateral flow path across the substrate support to a gas exit port ([0023] and Fig. 1A, left to right towards gas outlet #178).Page 3PATENTApp. Ser. No.: 16/529,066Atty. Dkt. No.: 44014907US02

Sanchez does not teach a controller configured to differentially adjust power to the lamps in the outer zone to heat the substrate support.
However, Ranish teaches a controller (Ranish – C5, L14 and Fig. 1, controller #160) configured to adjust power to the lamps in the outer zone to heat the substrate support(Ranish – C5, L14-16: controller separately adjusts power delivered to each lamp; C5, L10-26: controller receives data from sensors at upstream/downstream side of substrate and adjusts lamp intensity accordingly; C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
Sanchez and Ranish both teach chemical vapor deposition (CVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Modified Sanchez does not teach wherein the controller is configured to heat the substrate support before a substrate is positioned on the substrate support.
However, Ono teaches wherein a controller (Ono – [0067] and Fig. 1: control unit #3) is configured to heat a substrate support before a substrate is positioned on the substrate support (Ono – [0092]: susceptor #74 preheated by lamps HL before the wafer is transferred into the chamber).
Modified Sanchez and Ono both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Sanchez apparatus with the support pre-heat procedure of Ono in order to ensure accurate measurement of the support before processing (Ono – [0071]) and to ensure that the to-be-processed wafers all have the same uniform temperature history (Ono – [0094]).

To clarify the record, the claim limitation “configured to direct a purge gas in a lateral flow path across the substrate support to an exit gas port” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Sanchez apparatus would be capable of performing the intended uses as set forth above.
Additionally, the Examiner notes that “an exit gas port” has not been positively recited as a structural feature of the apparatus, and instead is introduced as part of an intended use of the “inlet gas port”. Applicant may consider amending the claim to recite “an exit gas port” in a new clause that positively recites it as a feature of the apparatus.

Regarding claim 12, Sanchez teaches wherein the lateral flow path defines a leading edge and a trailing edge of the substrate support (Sanchez – Fig. 1A, flow path moves from left to right across the substrate #108, where left is the leading edge and right is the trailing edge of support #106).

    PNG
    media_image1.png
    227
    577
    media_image1.png
    Greyscale


Sanchez does not teach wherein the controller is configured to control power to the lamps in the outer concentric zone positioned at the leading edge or the trailing edge.
However, Ranish teaches wherein the controller (Ranish – C5, L14 and Fig. 1, controller #160) is configured to control power to the lamps in the outer concentric zone positioned at the leading edge or the trailing edge (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates, see lamps as arranged in Ranish Fig. 1 identically to those in Sanchez, as in zone “C” above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 13, Sanchez does not teach wherein the controller is configured to provide power to a portion of the lamps at the leading edge while providing a lower power level to other lamps in the outer zone.
However, Ranish teaches wherein the controller is configured to provide power to a portion of the lamps at the leading edge while providing a lower power level to other lamps in the outer zone (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 14, Sanchez does not teach wherein the controller is configured to provide power to a portion of the lamps at the leading edge and the trailing edge while providing a lower power level to other lamps in the outer zone.
However, Ranish teaches wherein the controller is configured to provide power to a portion of the lamps at the leading edge and the trailing edge while providing a lower power level to other lamps in the outer zone (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 15, Sanchez teaches wherein the lateral flow path defines a leading edge and a trailing edge of the substrate support (Sanchez – Fig. 1A, flow path moves from left to right across the substrate #108, where left is the leading edge and right is the trailing edge of support #106).

Sanchez does not teach wherein the controller is configured to control power to the lamps in the outer zone positioned at the leading edge and the trailing edge.
However, Ranish teaches wherein the controller (Ranish – C5, L14 and Fig. 1, controller #160) is configured to control power to the lamps in the outer zone positioned at the leading edge and the trailing edge (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 16, Sanchez does not teach wherein the controller is configured to provide power that is higher to lamps at the leading edge as compared to power provided to other lamps.
However, Ranish teaches wherein the controller is configured to provide power that is higher to lamps at the leading edge as compared to power provided to other lamps (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Regarding claim 17, Sanchez does not teach wherein the controller is configured to provide power that is higher to lamps at the leading edge and the trailing edge as compared to power provided to other lamps.
However, Ranish teaches wherein the controller is configured to provide power that is higher to lamps at the leading edge and the trailing edge as compared to power provided to other lamps (Ranish – C6, L2-11: lamps form zones wherein the controller adjusts power to a zone at an edge or center of the substrate to influence film formation rates).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the Sanchez apparatus to include the controller/method of Ranish in order to improve temperature control of the chamber to improve process uniformity and repeatability (Ranish – C1, L43-46).

Response to Arguments
The replacement drawings filed 7/1/2022 have been entered and appear to have corrected all previous issues, thus the objection to the drawings is withdrawn.

Claim 4 has been amended to correct the minor informality, thus the objection to claim 4 is withdrawn.

Applicant’s arguments concerning claims 1-17 have been carefully considered, and the Examiner agrees that Sanchez in view of Ranish fail to teach the limitations of at least independent claims 1 and 11. As such, the Examiner has supplied the Ono reference to teach the limitations of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT SWEELY/					
Examiner, Art Unit 1718

/Benjamin Kendall/Primary Examiner, Art Unit 1718